Citation Nr: 1450136	
Decision Date: 11/12/14    Archive Date: 11/19/14

DOCKET NO.  04-34 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an earlier effective date than October 18, 2005, for a grant of a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Sean Ravin, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from January to September 1964.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted, in pertinent part, a total disability rating based on individual unemployability (TDIU) effective October 18, 2005.  The Veteran appealed the effective date assigned for a TDIU ("earlier effective date claim for a TDIU").  A Travel Board hearing was held at the RO in February 2010 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.  

In November 2011 correspondence, the Veteran, through his attorney, requested a copy of his claims file pursuant to the Privacy Act ("November 2011 Privacy Act request") and an additional 60 days to review these records and submit additional argument to the Board.

In January 2012, the Board denied, in pertinent part, the Veteran's currently appealed claim.  The Veteran, through his attorney, and VA's Office of General Counsel (OGC) filed a Joint Motion for Remand (Joint Motion) with the Court in September 2012 seeking remand of the Board's January 2012 decision.  Both parties specifically contended in the September 2012 Joint Motion that the Board had committed administrative error in adjudicating the Veteran's currently appealed claim prior to complying with the November 2011 Privacy Act request which was pending at the time of the Board's January 2012 decision.  See Joint Motion dated September 5, 2012, at pp. 2.  Both parties also contended in the September 2012 Joint Motion that the Board had committed administrative error in not providing the Veteran and his attorney 60 days to submit additional argument once the records requested in the November 2011 Privacy Act request were provided by the Board to the Veteran's attorney.  Id.  The Court granted the Joint Motion later in September 2012.

In January 2013 correspondence, the Veteran's attorney resubmitted the November 2011 Privacy Act request.  In separate May 2013 correspondence, the Veteran's attorney requested that the Board issue a decision on the Veteran's earlier effective date claim for a TDIU.  The records requested by the Veteran's attorney in January 2013 were provided to him in June 2013.

Later in June 2013, the Board again denied, in pertinent part, the Veteran's earlier effective date claim for a grant of a TDIU.  Both parties filed a Joint Motion for Partial Remand (Joint Motion) with the Court in April 2014 and requested that the Court vacate and remand that part of the Board's June 2013 decision which denied the Veteran's earlier effective date claim for a grant of a TDIU.  Both parties contended in the April 2014 Joint Motion that, in denying the Veteran's earlier effective date claim for a grant of a TDIU, the Board had failed to consider whether correspondence from the Veteran dated on January 18, 2005, "constituted an NOD to the September 2004 SOC, and, thus, whether [the Veteran's] October 2003 TDIU claim remained pending for purposes of ascertaining a proper date of claim."  See Joint Motion dated April 16, 2014, at pp. 3-4.  The Court granted the Joint Motion later in April 2014.

The issue of whether new and material evidence has been submitted to reopen a previously denied claim of service connection for schizophrenia has been raised by the record but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Veteran filed this claim in July 2014.  To date, it appears that the AOJ has not taken adjudicated this claim.  As such, the Board lacks jurisdiction over this issue and it is referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  The Veteran's original VA Form  21-8940, "Veteran's Application For Increased Compensation Based on Unemployability," was dated on October 14, 2003, and reviewed by RO personnel on October 23, 2003.

2.  In a rating decision dated on March 25, 2004, and issued to the Veteran and his service representative on March 30, 2004, the RO denied the Veteran's TDIU claim.

3.  In a lengthy letter dated on April 8, 2004, and date-stamped as received by the RO on April 26, 2004, the Veteran disagreed with the denial of his TDIU claim.

4.  The RO promulgated a Statement of the Case (SOC) on the denial of the Veteran's TDIU claim on September 29, 2004, which was mailed to the Veteran and his service representative on October 1, 2004.

5.  In a lengthy letter dated on October 6, 2004, and date-stamped as received by the RO on October 8, 2004, the Veteran denied ever filing a TDIU claim or requesting a TDIU in prior correspondence with VA and declined to pursue his pending appeal for a TDIU.

6.  In a lengthy letter dated on January 18, 2005, the Veteran asserted that he had been unable to earn a living due to his service-connected chronic prostatitis; this constituted an informal TDIU claim.

7.  In a lengthy letter dated on October 12, 2005, and date-stamped as received by the RO on October 18, 2005, the Veteran requested that his TDIU claim be reconsidered by VA.

8.  Prior to January 18, 2005, it was not factually ascertainable that the Veteran was unemployable solely due to his service-connected chronic prostatitis.


CONCLUSIONS OF LAW

1.  The March 30, 2004, rating decision, which denied a claim of entitlement to a TDIU, is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014). 

2.  The criteria for an effective date January 18, 2005, for a grant of a TDIU are met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.340, 3.400, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

The Veteran's earlier effective date claim for a grant of a TDIU is a "downstream" element of the RO's grant of a TDIU in the currently appealed rating decision.  For such downstream issues, notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 is not required in cases where such notice was afforded for the originating issue of service connection.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d. 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In November 2005, VA notified the Veteran of the information and evidence needed to substantiate and complete his claim, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187.  This letter also noted other types of evidence the Veteran could submit in support of his claim.  The Veteran further was informed of when and where to send the evidence.  After consideration of the contents of this letter, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Additional notice of the five elements of a service-connection claim was provided in March 2006, as is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  As will be explained below in greater detail, the evidence supports assigning an effective date of January 18, 2005, for a grant of a TDIU.  The Veteran also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the timing of the notice, the Board points out that the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini, 18 Vet. App. at 112.  Here, notice as to what is required to substantiate the Veteran's claim was issued in November 2005 prior to the currently appealed rating decision issued in November 2006.  Because the Veteran was fully informed of the evidence needed to substantiate this claim, any failure of the RO to notify the Veteran under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the Board.  It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file.  The Veteran's Virtual VA claims file has been reviewed.  Unfortunately, it appears that, although the Veteran is in receipt of Social Security benefits, his Social Security Administration (SSA) records were destroyed.  SSA specifically notified the RO in July 2009 that the Veteran's SSA records had been destroyed.

In cases where the Veteran's service treatment records (or other pertinent records, for that matter) are unavailable through no fault of the claimant, there is a heightened obligation to assist the claimant in the development of his or her case.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  VA also must provide an explanation to the appellant regarding VA's inability to obtain his or her service treatment records.  Dixon v. Derwinski, 3 Vet. App. 261 (1992).  The Court also has held that VA's efforts to obtain service department records shall continue until the records are obtained or unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999); see also McCormick v. Gober, 14 Vet. App. 39 (2000).  Having reviewed the record, the Board concludes that it is reasonably certain that the Veteran's SSA records no longer exist and further efforts to attempt to obtain them would be futile.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ noted the basis of the prior determination and noted the element of the claim that was lacking to substantiate the claim for benefits.  The VLJ specifically noted the issues as including entitlement to an earlier effective date than October 18, 2005, for a grant of a TDIU.  The VLJ then asked questions to ascertain whether the Veteran had submitted evidence in support of this claim.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  The VLJ specifically asked the Veteran about any evidence that he had filed his claim prior to the currently assigned effective date. 

Moreover, neither the Veteran nor his attorney has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the element necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the element necessary to substantiate his claim for benefits.  The VLJ asked questions to draw out the evidence which demonstrated the Veteran's entitlement to an earlier effective date, the only element of the claim in question.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error.

As to any duty to provide an examination and/or seek a medical opinion, the Board notes that in the case of a claim for disability compensation, the assistance provided to the claimant shall include providing a medical examination or obtaining a medical opinion when such examination or opinion is necessary to make a decision on the claim.  An examination or opinion shall be treated as being necessary to make a decision on the claim if the evidence of record, taking into consideration all information and lay or medical evidence (including statements of the Veteran) contains competent evidence that the claimant has a current disability, or persistent or recurring symptoms of disability; and indicates that the disability or symptoms may be associated with the Veteran's active service; but does not contain sufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  There is no duty to provide an examination or a medical opinion in this case because such evidence would not be relevant to the earlier effective date claim on appeal.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

Earlier Effective Date Claim for a TDIU

The Veteran contends that he is entitled to an earlier effective date than October 18, 2005, for a grant of a TDIU.  Although his statements are not a model of clarity, he has contended at various points during the pendency of this appeal that the appropriate effective date for a grant of a TDIU should be in 1989, 1996, or in October 2003 when he filed a TDIU claim.

Laws and Regulations

As a threshold matter, when the service-connected disability rating is less than 100 percent, assignment of a TDIU requires inability to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, and that, if there are two or more disabilities, at least one is ratable at 40 percent or more and there is sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a). 

Marginal employment is not considered to be substantially gainful employment. Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop) when earned annual income exceeds the poverty threshold. 38 C.F.R. § 4.16(a). 

The sole fact that a Veteran is unemployed or has difficulty finding employment is not enough, since a high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment; the question is whether the claimant is capable of performing the physical and mental acts required for employment, not whether the claimant can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In general, except as otherwise provided, the effective date of an evaluation an award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-35 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication indicating an intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  See 38 C.F.R. § 3.155(a).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).  

Upon receipt of an informal claim, if a formal claim has not been filed, the RO will forward an application form to the claimant for execution.  If the RO receives a complete application from the claimant within one year from the date it was sent, the RO will consider it filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (2014).

An exception to that rule applies, however, where the evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  If an increase in disability occurred within one year prior to date of receipt of the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to date of receipt of the claim, the increase is effective the date of receipt of the claim.  If the increase occurred after the date of receipt of the claim, the effective date is the date of increase.  38 U.S.C.A. 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA from a claimant may be considered an informal claim.  An informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).

Once a formal claim for pension or compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, receipt of one of the following will be accepted as an informal claim for increased benefits or an informal claim to reopen: (1) A report of examination or hospitalization by VA or uniformed services, where such report relates to examination or treatment of a disability for which service-connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission; (2) Evidence from a private physician or layman, with the date of receipt of such evidence accepted when the evidence is within the competence of the physician or lay person and shows the reasonable probability of entitlement to benefits; (3) When submitted by or on behalf of the Veteran and entitlement is shown, date of receipt by VA of examination reports, clinical records, and transcripts of records will be accepted as the date of receipt of a claim if received from State, county, municipal, recognized private institutions, or other Government hospitals.  38 C.F.R. § 3.157(b).

Factual Background & Analysis

The Board finds that the evidence supports assigning an earlier effective date of January 18, 2005, for a grant of a TDIU.  The Veteran has contended that he is entitled to an earlier effective date than October 18, 2005, for a grant of a TDIU.  The Board notes in this regard that the Veteran's voluminous claims file contains multiple lengthy double-spaced typewritten letters from him, none of which are models of clarity in terms of arguments put forward by him in support of increasing his VA disability compensation.  Nevertheless, both parties to the April 2014 Joint Motion specifically contended that, in its June 2013 decision, the Board had failed to consider whether correspondence from the Veteran dated on January 18, 2005, constituted a notice of disagreement (NOD) with a September 2004 Statement of the Case (SOC) and whether, as a result, the Veteran's October 2003 claim for a TDIU remained pending for VA purposes.  See Joint Motion dated April 16, 2014, at pp. 3-4.  Although this argument is itself not a model of procedural accuracy, it appears that the Veteran, through his attorney, essentially contends that his January 18, 2005, letter to VA constituted a substantive appeal (VA Form 9) with respect to the TDIU claim filed in October 2003.  See 38 C.F.R. § 20.302(b) (2014).  

As noted in the Introduction, the RO denied the Veteran's TDIU claim in a rating decision dated on March 25, 2004, and issued to the Veteran and his service representative on March 30, 2004.  The Veteran disagreed with this decision in a lengthy letter dated on April 8, 2004, and date-stamped as received by the RO on April 26, 2004.  The RO then promulgated an SOC on the issue of entitlement to a TDIU on September 29, 2004, which was mailed to the Veteran and his service representative on October 1, 2004.  The Court has held in this regard that "[t]he presumption of regularity supports the official acts of public officers and, in the absence of clear evidence to the contrary, courts presume that they have properly discharged their official duties."  Clear evidence to the contrary is required to rebut the presumption of regularity.  See Ashley v. Derwinski, 2 Vet. App. 307 (1992) (quoting United States v. Chemical Foundation, 272 U.S. 1, 14-15 (1926)). While Ashley dealt with the regularity of Board procedures, in Mindenhall v. Brown, 7 Vet. App. 271 (1994), the Court applied the presumption of regularity to procedures at the RO level. The Court specifically held in Mindenhall that a statement of an appellant, standing alone, is not sufficient to rebut the presumption of regularity in RO operations.  Neither the Veteran nor his attorney have asserted that he did not receive the October 2004 SOC.  Nevertheless, the Board finds it reasonable to conclude that the Veteran and his service representative received the October 2004 SOC on the issue of entitlement to a TDIU soon after it was promulgated by the RO and mailed to them.  See also Bastien v. Shinseki, 599 F.3d 1301, 1306 (Fed. Cir. 2010) ("The evaluation and weighing of evidence and the drawing of appropriate inferences from it are factual determinations committed to the discretion of the fact finder.").

The Board finds it highly significant that, in a lengthy letter dated on October 6, 2004, and date-stamped as received by the RO on October 8, 2004, the Veteran denied ever filing a TDIU claim or requesting a TDIU in prior correspondence with VA and declined to pursue his pending appeal for a TDIU.  He stated, "At no time...did I ask for compensation for Entitlement to Individual Unemployability.  A few years ago I did ask for comp[ensation for] Individual Unemployability, but this claim was denied...Why would I again ask for comp[ensation] for IU?"  Having reviewed the Veteran's October 6, 2004, correspondence, in which he vehemently denied ever filing a TDIU claim or requesting TDIU and also declined to pursue his pending appeal for a TDIU, the Board finds that the RO properly considered this letter to be a withdrawal of his appeal for a TDIU.  The Board also finds that, because the Veteran's TDIU claim adjudicated in the March 2004 rating decision was withdrawn in writing in his October 2004 letter, this claim is no longer pending for purposes of determining the appropriate effective date for a grant of a TDIU.  See 38 C.F.R. § 20.204 (2014); see also Bastien, 599 F.3d at 1306.

It appears that the Veteran, through his attorney, now seeks to collaterally attack the finality of the March 2004 rating decision, which denied his TDIU claim.  The Board notes in this regard that the Court has barred appellants from seeking to disturb the finality of a prior rating decision by filing a freestanding earlier effective date claim.  Rudd v. Nicholson, 20 Vet. App. 296 (2006).  Accordingly, to the extent that the Veteran's currently appealed earlier effective date claim for a grant of a TDIU involves a collateral attack on the finality of the March 2004 rating decision, this claim is dismissed.

In a lengthy letter dated on January 18, 2005, the Veteran asserted that he had been unable to earn a living due to his service-connected disabilities.  He stated, "I would exchange compensation for good health anyday.  Even if you compensate me back to the day of my discharge, I still lose.  I still won't have my life back.  I still would have suffered all of those year[s] when I was unable to earn a living because of my condition.  If I had been compensated, I am sure I could have lived a better life."  Both parties to the April 2014 Joint Motion essentially contend that the Veteran's January 18, 2005, letter constitutes his substantive appeal (VA Form 9) with respect to the denial of his TDIU claim in the March 2004 rating decision.  The Board disagrees.  Not only had the Veteran already withdrawn his appeal for a TDIU in writing in his October 2004 letter (as discussed above), the Veteran's January 18, 2005, letter, despite going on for 25 double-spaced typewritten pages, never referred to or discussed his appeal for a TDIU.  Instead, the Veteran essentially requested that his previously denied TDIU claim be reconsidered by VA in his January 18, 2005, letter.

In conjunction with the Veteran's appeal, he was afforded a VA examination in June 2005.  He reported voiding 2-20 times per day on variable days with 2-8 voids per night.  The Veteran endorsed hesitancy, decreased size and force of stream, and dysuria.  He also reported on and off incontinence with use of absorbent pads four to five days per week.  The Veteran had no history of surgery, recurrent urinary tract infections, bladder stones, kidney stones, or treatment for malignancy.  The VA examiner noted that the Veteran's symptoms impacted his daily activities due to back pain and testicular pain and made it difficult for him to sit.  The Veteran was unemployed.  The diagnosis was chronic prostatitis.

In another lengthy letter dated on October 12, 2005, and date-stamped as received by the RO on October 18, 2005, the Veteran stated, "I would like to resubmit my claim for "Increased Benefits Based on Individual Unemployability."  The RO, and then the Board, subsequently concluded that October 18, 2005, was the appropriate effective date for a grant of a TDIU because this was the date that the Veteran's claim was received by VA and the first date that he met the scheduler criteria for a TDIU.

In June 2006, the Veteran was afforded a VA genitourinary examination.  The Veteran reported urinary incontinence and required the use of absorbent pads daily.  These pads had to be changed 5 times during the day and 3 times nightly.  The Veteran was unable to identify how often he urinated and reported a burning and itching sensation in the urethra when not taking his medications.  The June 2006 VA examiner noted that the Veteran had not worked since 1990 because of his urinary frequency and incontinence.  The Veteran indicated that he was able to perform some activities of daily living but avoided social gatherings, long road trips, and church visits due to his urinary condition.  The VA examiner confirmed the chronic prostatitis diagnosis and noted that there was residual urinary incontinence requiring the use of daily diapers and a small hydrocele on the right.  The VA examiner opined that the Veteran was unfit for sedentary or physical employment because of his urinary condition and the change of absorbent materials about 5 times per day.

The current effective date for a grant of a TDIU is October 18, 2005, the date that the Veteran first met the schedular criteria for a TDIU.  It is undisputed that the Veteran has been unemployed since 1990, including throughout the pendency of this appeal.  His unemployment was not attributed to his service-connected chronic prostatitis until the June 2006 VA examination.  In this case, however, although the Veteran met the scheduler criteria for a TDIU on October 18, 2005, the record evidence also demonstrates that there was a "factually ascertainable" increase in disability within 1 year of this date.  The "factually ascertainable" increase in disability occurred when the Veteran submitted his lengthy letter to VA dated on January 18, 2005, and asserted that he had been unable to earn a living due to his service-connected chronic prostatitis.  VA examination in June 2005 confirmed that the Veteran voided 2-20 times per day on variable days with 2-8 voids per night and experienced urinary hesitancy, decreased size and force of stream, dysuria, and intermittent incontinence with use of absorbent pads four to five days per week.  The June 2005 VA examiner noted that the Veteran's symptoms impacted his daily activities due to back pain and testicular pain making it difficult for him to sit.  The Veteran was unemployed.  Given what the Veteran reported on VA examination in June 2005, the Board finds it reasonable to conclude that he was unable to secure or follow a substantially gainful occupation solely as a result of his service-connected chronic prostatitis (the only disability for which service connection is in effect) as of January 18, 2005, approximately 6 months prior to this examination, when an informal TDIU claim was received by VA.  See 38 C.F.R. § 4.16(a) (2014); see also Bastien, 599 F.3d at 1306.  The Veteran is not entitled to an earlier effective date than January 18, 2005, for a grant of a TDIU as his prior TDIU claim was withdrawn in writing in October 2004 (as discussed above).  The Veteran also is not entitled to an earlier effective date than January 18, 2005, for a grant of a TDIU because the March 2004 rating decision denying his original TDIU claim is now final and cannot be the subject of a collateral attack via a freestanding earlier effective date claim (as also discussed above).  See Rudd, 20 Vet. App. 296.  In summary, and after resolving any reasonable doubt in the Veteran's favor, the Board finds that the criteria for an earlier effective date of January 18, 2005, for a grant of a TDIU have been met.  See 38 C.F.R. § 3.102.


ORDER

Entitlement to an effective date of January 18, 2005, for a TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


